office_of_chief_counsel internal_revenue_service memorandum number release date uilc date date cc pa cbs br3 preno-144821-02 to howard p levine special litigation assistant ct cc ct atl nas from joseph w clark chief branch collection bankruptcy summonses cc pa cbs br3 subject irs summonses and the family educational rights and privacy_act u s c sec_1232g ferpa legend none required you recently encountered a situation in which state university declined to produce records pursuant to the service’s administrative_summons issued under sec_7602 the university declined to produce the records because it believed ferpa barred it from doing so unless it received a document styled as an administrative subpoena ferpa contains an exception to its privacy requirements for records disclosed pursuant to a court order or a lawfully issued subpoena u s c sec_1232g b b you requested that we contact the department of education and seek its views regarding the status of an administrative_summons under ferpa we contacted the department of education’s family policy compliance office which administers ferpa and possesses subject matter expertise in that statute we were informed that the department of education has a long-standing position on this issue it has historically viewed an irs summons as a lawfully issued subpoena under ferpa thus an educational_institution can comply with an irs summons without a parent’s or student’s written consent for a release of records so long as that institution follows the requirements of c f_r a that regulation requires an educational_institution to make a reasonable effort to notify the parent or eligible_student of the order or subpoena in advance of compliance so that the parent or eligible_student may seek protective action the department of education provided us with a copy of the attached date letter which it provided to the service’s criminal investigation office in philadelphia that letter contains that department’s interpretation of the relevant ferpa provisions as they apply to irs summonses additionally the family policy compliance office has provided us with its electronic-mail address ferpa ed gov to which we can refer officials of educational institutions should they require informal advice concerning irs summonses as lawfully issued subpoenas under ferpa preno-144821-02 page we were pleased to assist you in this matter if you have questions or comments please contact at attachment
